Citation Nr: 1619903	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  10-09 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right upper extremity disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy Reserves.  He had active duty service from September 2001 to June 2002, and from November 2005 to October 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In January 2016, the Veteran and his spouse testified during a Travel Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing has been associated with the record.  During the hearing, the Veteran submitted additional evidence, including recent VA treatment records, along with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304 (2015).

The Board observes that the RO characterized the issue on appeal as entitlement to service connection a right forearm condition.  However, the United States Court of Appeals for Veterans Claims has held that a claim includes all disabilities that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  Therefore, given the Veteran's lay statements concerning the symptomatology associated with his claimed disorder, as well as his VA treatment record, the Board has recharacterized the issue on appeal more broadly as entitlement to service connection for a right upper extremity disorder.

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing systems.

The issue of entitlement to service connection for a right shoulder disorder has been raised by the record during the January 2016 Travel Board hearing, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran claims entitlement to service connection for a left shoulder disorder, a left knee disorder, and a right upper extremity disorder as a result of his second period of active duty service.  See January 2016 Hearing Transcript, pg. 7.  He stated that part of his responsibilities during his second period of service included offloading trucks with water, as well as participation in search and rescue operations locating escaped prisoners.  With regard to his shoulder and left knee disorders, the Veteran described an incident when he was inside of a Humvee, and an improvised explosive devise detonated near the Humvee; he stated that, as a result of the blast, personnel and equipment fell on him.  Id. at 8-9.  He also stated that there were a number of times when he fell out of Humvees.  Id. at 10-11.  He also stated that there was an incident when a bomb exploded that blew him out of his cot and he landed on his left shoulder and left knee.  Finally, the Veteran stated that part of his duties included offloading water bottles.  He stated that he would either have to catch or pick up and drop crates of water bottles.  Id. at 12-13.  He stated that, ever since his discharge from active duty, he has experienced pain.  With regard to his forearm pain, he stated that he experienced pain from his forearm that radiated up to his shoulder.  Id. at 18.  He stated that he subsequently underwent surgery on his right shoulder that alleviated his forearm pain.

The Veteran's post-service treatment records demonstrate diagnoses of, and treatment for, a left knee disorder, a left shoulder, and a right upper extremity disorder.  Post-service VA treatment records reflect a number of complaints related to his left knee.  For example, in July 2007, the Veteran complained of left knee pain due to injuries sustained in Iraq.  More recently, a January 2016 VA treatment record revealed a large tear in the medial meniscus posterior horn inferior surface with secondary knee joint effusion.  

The Veteran's post-service VA treatment records reflect a number of complaints related to his left shoulder.  A January 2016 VA treatment record noted status-post resection of the distal clavicle with widening of the AC interval; mild to moderate degenerative joint disease along the glenohumeral joint, most prominently inferiorly, including marked subchondral cystic formation in the posterior glenoid and chondromalacia; widening and deformity of the osseous glenoid with possible tear/detachment of the posterior glenoid labrum; Type 1-2 acromion with minimal impingement on the subacromial space; and tendinosis in the supraspinatus and infraspinatus tendons.

The record is unclear as to the precise nature of his right upper extremity disorder.  A July 2007 VA treatment record reflects the Veteran's complaint of right elbow pain.  He was noted to wear a tennis elbow band that relieved his symptoms.  Examination revealed no deformity.  A December 2007 VA treatment record noted that EMG study results indicated sensorimotor polyneuropathy in the left and right upper extremities.  During his hearing, the Veteran indicated that surgery to his right shoulder had relieved his right forearm pain.  Nevertheless, the Board notes that the current disability requirement is satisfied when a disability is shown at the time of the claim or during the pending of the claim, even if the disability subsequently resolves.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

With regard to the issue of entitlement to service connection for a left shoulder disorder, the record has raised the issue of whether any left shoulder disorder preexisted the Veteran's second period of active duty service.  Specifically, an April 2003 occupational injury or illness report from the State of California noted that the Veteran injured his right foot and left shoulder after stepping in a pothole and falling against a parked car.  The injury report noted pain in his left shoulder, especially with quick movement.  Examination revealed tenderness in the anterior left shoulder.  He was diagnosed with a rotator cuff strain with a possible tear.

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  To rebut the presumption of sound condition, the VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Despite the April 2003 injury report, the Veteran's November 2005 Pre-Deployment Health Assessment found no abnormalities related to his left shoulder.  While his service treatment records do not reflect any complaints of, or treatment for, a left shoulder disorder, the Board notes that the Veteran is competent to report that as a result of his military duties, he suffered an injury to his left shoulder.  Furthermore, his VA treatment records reflect complaints of left shoulder pain within one year of his discharge from his second period of active duty.  In a July 2007 VA treatment record, the Veteran reported left shoulder pain as a result of various injuries sustained during his second period of service.

To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of his left shoulder disorder.  The Board finds that, in light of his lay statements concerning his in-service injuries, evidence of continuity of symptoms, and a current diagnosis, as well as the question as to whether a left shoulder disorder clearly and unmistakably preexisted and was not aggravated by his second period of active duty service, VA's duty to afford the Veteran a VA examination to address the nature and etiology of his left shoulder disorder has been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates a claim disability may be associated with military service for the purposes of a VA examination).

Concerning his other claims, the Board notes that his service treatment records are silent for any complaints related to his left knee.  With regard to his right upper extremity, a March 2006 service treatment record reflects the Veteran's complaint of right shoulder and right arm pain for one month.  He reported injuring his right arm during training, and stated that his right arm fell asleep more now than before.  He stated that when using his arm the pain goes down his right arm and his elbow hurts.  The treatment record noted an acromioclavicular joint injury to the right shoulder.  Furthermore, the Board notes that the Veteran is competent to report that as a result of his military duties, he suffered an injury to his left knee and right upper extremity, and that he has been experiencing symptoms since service.

To date, the Veteran has not undergone an examination to address the nature and etiology of his left knee disorder and right upper extremity disorder.  The Board finds that, in light of his lay statements concerning his in-service injuries and symptoms, the evidence of continuity of symptoms and current diagnoses, VA's duty to afford the Veteran a VA examination to address the nature and etiology of these disorders has been triggered.  See McLendon v. Nicholson, supra.

Given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file on remand as well.  Additionally, the Veteran should be given the opportunity to identify any private treatment records pertinent to his claims.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file any relevant outstanding VA treatment records.

2.  Contact the Veteran and request authorization to obtain any outstanding private records pertinent to his claims.  Make at least two (2) attempts to obtain records from any identified source.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing the above development, the Veteran should be afforded an appropriate VA examination(s) to determine the current nature and etiology of his left shoulder disorder, left knee disorder, and right upper extremity disorder.  The claims file, to include a copy of this Remand, must be made available to and review by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner is requested to opine as to the following:

-  Identify any disorder(s) related to the Veteran's left shoulder, left knee, and/or right upper extremity, that are currently present or have been present at any point since the Veteran filed his claim for service connection (July 10, 2008).

Left Shoulder

-  With regard to the Veteran's left shoulder, did any currently-diagnosed left shoulder disability clearly and unmistakably preexist the Veteran's second period of active duty service?

-  If so, is there clear and unmistakable evidence that such preexisting left shoulder disability did not undergo an increase in the underlying pathology, i.e., was not aggravated by his second period of active duty service?

-  If there was an increase in severity of such disability during his second period of active duty service, was that increase clearly and unmistakably due to the nature progression of the disability?

-  If not, is it at least as likely as not that any currently-diagnosed left shoulder disability is related to his active duty military service, to include his in-service injuries and duties during his second period of service?

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding in-service incurrence or aggravation and continuity of symptomatology.

Left Knee and Right Upper Extremity

Based on consideration of all pertinent medical and lay evidence, the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's left knee disorder and/or his right upper extremity disorder had its onset in, or is otherwise attributable to, his second period of active duty service.

In providing any of the requested opinions, the examination report must reflect consideration the Veteran's VA treatment records and service treatment records.  In addition, the examiner's opinion should also reflect consideration of the his lay statements regarding in-service incurrence and continuity of symptomatology.

If the examiner cannot provide the requested opinion without resort to speculation, it must be so stated, and the examiner must provide reasons as to why such speculation would be required.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the relevant facts and medical principles involved would be of considerable assistance to the Board.

4.  Thereafter, and after any further development deemed necessary, the issues on appeal should be reajudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	
(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






